DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 08/26/2022 has been entered.  Claims 1-20 are pending.  Claims 1, 4, 9, 13, 14, 15, 18, 19 and 20 are currently amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 19-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shridhar et al. (Shridhar), US Patent Application Publication No. US 2014/0156639 A1 in view of Dang et al. (Dang), US Patent Application Publication No. US 2017/0177559 A1, and further in view of Sanossian, US Patent Application Publication No. US 2021/0350068.

As to independent claim 1, Shridhar discloses in a digital medium automated caption generation environment, a method implemented by a computing device, the method comprising: 
generating, by the computing device automatically and without user intervention, a caption that textually describes a dataset having a plurality of data entries organized as a plurality of data subsets (paragraph [0009]: obtaining insights from statistical analysis of a dataset, wherein a Data Inference Engine (DIE) provides statistically valid measure/dissension combinations of the dataset to an analysis tool (without user intervention); Figure 10 shows a dataset, which includes a plurality of data entries as data subsets; paragraph [0051]: DYK GEN (did you know analysis tool master procedure) generates statistical insights based upon measures and dimension obtained from the dataset), the generating including: 
generating text, based on the determined data insights, from the plurality of data entries of the dataset (paragraphs [0125]-[0128]: the master procedure picks up only those insights having the columns present in the search control table for that particular user, the procedure collects all the insights into one table type); 
forming the caption based at least in part on the text (paragraphs [0128]-[0135]: insights may be filtered based on their rankings/importance/scores to form only insights with high scores (the caption). 

Shridhar, however, does not disclose determining which datatypes are included in the plurality of data subsets, respectively; identifying a composition of the dataset based the datatypes; and determining which data insights correspond to the composition; 
	In the same field of endeavor, Dang discloses automatically identifying insights from a dataset and presenting the insights in natural language text ranked by importance (Abstract).  Dang further discloses different data types and structures in the dataset is automatically identified and matched with the corresponding specific analysis type (composition) (Abstract and paragraph [0006]).  Dang further discloses the data may be automatically analyzed according to the determined corresponding analysis types (composition), and insights from the analyses may be automatically identified (paragraph [0007]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shridhar to include determining which datatypes are included in the plurality of data subsets, respectively; identifying a composition of the dataset based the datatypes; and determining which data insights correspond to the composition, as taught by Dang, for the purpose of providing automatically identifying important insights from a dataset based on identified data types from the dataset.
	Shridhar and Dang, however, do not disclose editing the text for readability based on a relationship between the data insights and forming the caption based at least in part on the edited text.
	In the same field of endeavor, Sanossian discloses methods and systems for describing data in a textual manner and using statistics to generate further information about the data, for example, the system automatically generates descriptive insights (textual analysis of trends) from received data set, the system then decides which information to summarize based on artificial intelligence techniques and uses data exploration to find changes in the data and create the descriptive reports (caption) using human like sentences to describe the changes (paragraph [0026]).  Sanossian further discloses descriptive insight filter is configured to receive a plurality of descriptive insights for structured dataset from descriptive insights storage and provided a selected number or reduced set of the plurality of descriptive insights to descriptive insight reports generator (paragraph [0066]).  Sanossian further discloses trained machine learning model may select descriptive insights that are most important or most interesting to a user and/or may discard redundant descriptive insights (paragraph [0066]). In addition, Sanossian discloses trained machine learning model may include a clustering algorithm that is trained to group the insights (paragraph [0066]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the systems of Shridhar and Dang to include editing the text for readability based on a relationship between the data insights and forming the caption based at least in part on the edited text, as taught by Sanossian.  Sanossian suggests that the filtering process provides for an efficient use of the user interface and other system resources by automatically discarding redundant or uninteresting information and succinctly presenting the most relevant information as text (paragraph 0028]).

As to dependent claim 2, Shridhar discloses wherein the forming includes: 
generating scores based on the text generated for the data insights (paragraphs [0130]-[0135]); and 
ranking the text generated for the data insights based on the scores (paragraphs [0130]-[0135]). 

As to dependent claim 3, Shridhar discloses wherein the forming of the caption includes ordering the text based on the ranking (paragraphs [0130]-[0135]). 

As to dependent claim 4, Shridhar discloses wherein the scores are based on degrees of specificity (paragraphs [0131]-[0133]). 

As to dependent claim 5, Shridhar and Dang disclose wherein the plurality of datatypes includes quantitative, nominal, ordinal, temporal, or semantic (Shridhar, Figures 13-14; Dang, paragraphs [0006], [0026]).

As to dependent claim 6, Shridhar discloses wherein the data insights include anomaly, cyclic pattern, derived value, relative value, threshold amount of change, or extremes based on a minimum amount or a maximum amount (Figures 13-14). 

As to dependent claim 7, Shridhar discloses wherein the forming of the caption includes adjusting language complexity of the text (paragraphs [0139]-[0143]). 

As to dependent claim 10, Shridhar does not disclose but Dang discloses wherein the identifying of the composition is based on which combination of the datatypes is included in the dataset (Dang, paragraph [0027]: various of types of structured data associated with the insight). 

As to dependent claim 11, Shridhar does not disclose but Dang wherein the composition is: temporal based on inclusion of a temporal datatype and a quantitative datatype as part of the datatypes of the plurality of data subsets; or segment comparison based on inclusion of a quantitative datatype and a quantitative datatype as part of the datatypes of the plurality of data subsets (Dang, paragraph [0027]: various of types of structures data associated with the insights, such as correlation between among multiple time series, a category, etc.). 

As to dependent claim 12, Shridhar discloses receiving a user input specifying the dataset via a user interface, the dataset including a portion of a table of a larger dataset in a user interface and the data subsets are configured as rows or columns of the table (paragraph [0047], [0070]). 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shridhar et al. (Shridhar), US Patent Application Publication No. US 2014/0156639 A1 and further in view of Sanossian, US Patent Application Publication No. US 2021/0350068.

As to independent claim 13, Shridhar discloses a system comprising: 
	a dataset input module implemented at least partially in hardware of a computing device to receive a dataset having a plurality of data entries (paragraph [0070]: obtaining input data from the user’s dataset, wherein the dataset includes columns): 
	a text generation module implemented at least partially in hardware of the computing device to generate text based on a plurality of data insights from the plurality of data entries of the dataset (paragraph [0009]: obtaining insights from statistical analysis of a dataset, wherein a Data Inference Engine (DIE) provides statistically valid measure/dimension combinations of the dataset to an analysis tool (without user intervention); Figure 10 shows a dataset, which includes a plurality of data entries as data subsets; paragraph [0051]: DYK GEN (did you know analysis tool master procedure) generates statistical insights based upon measures and dimension obtained from the dataset); and 
	a caption formation module implemented at least partially in hardware of the computing device to generate a caption based on the text  (paragraphs [0128]-[0135]: insights may be filtered based on their rankings/importance/scores to form only insights with high scores (the caption)), the caption formation module including: 
	Shridhar discloses in paragraphs [0139]-[0143] that the use of Full/Partial Match and filtering help retrieve the insights for only the input column in an efficient manner, and utilization of the Result View makes it easier to operate on the output of the master procedure and to retrieve the desired insights in the required order, and different algorithms to generate insights can be added or removed as sub-procedure.  Thus, Shridhar’s teachings imply wherein the caption formation module further comprises a complexity adjustment module configured to adjust language complexity of the text as part of the caption.  
	To support Examiner’s interpretation, Sanossian discloses methods and systems for describing data in a textual manner and using statistics to generate further information about the data, for example, the system automatically generates descriptive insights (textual analysis of trends) from received data set, the system then decides which information to summarize based on artificial intelligence techniques and uses data exploration to find changes in the data and create the descriptive reports (caption) using human like sentences to describe the changes (paragraph [0026]).  Sanossian further discloses descriptive insight filter is configured to receive a plurality of descriptive insights for structured dataset from descriptive insights storage and provided a selected number or reduced set of the plurality of descriptive insights to descriptive insight reports generator (paragraph [0066]).  Sanossian further discloses trained machine learning model may select descriptive insights that are most important or most interesting to a user and/or may discard redundant descriptive insights (paragraph [0066]). In addition, Sanossian discloses trained machine learning model may include a clustering algorithm that is trained to group the insights (paragraph [0066]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Shridhar to include wherein the caption formation module further comprises a complexity adjustment module configured to adjust language complexity of the text as part of the caption, as taught by Sanossian.  Sanossian suggests that the filtering process provides for an efficient use of the user interface and other system resources by automatically discarding redundant or uninteresting information and succinctly presenting the most relevant information as text (paragraph 0028]).
	
As to dependent claim 14, Shridhar discloses wherein the scores quantify the text based on degrees of specificity (paragraphs [0131]-[0133]). 

As to dependent claim 15, Shridhar discloses a score generation module to generate scores corresponding to the data insights (paragraph [0128]: score of insights is calculated), respectively; 
	a ranking module configured to rank the text based on the scores corresponding to respective said data insights (paragraph [0130]: ranking insights according to their importance/scores); and 
	a text ordering module configured to order the text as part of the caption based on respective said scores (paragraph [0134]: scores is generated for all the insights and the insights are sorted on the descending order of the score). 

Claims 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Shridhar, Dang and Sanossian as applied to claims 1-7 and 10-12 above, and further in view of Li, US Patent Application Publication No. US 2021/0248203A1.

As to dependent claim 8, Shridhar, however, does not disclose wherein the forming of the caption includes editing text generated for a first said data insight type based on text generated for a second said data insight type as part of the caption 
	Li discloses providing reading insight and notification on a URL with unfamiliar content for a user including a processor parses a web page to identify a URL, wherein the URL references a subsequent web page (Abstract).  Li further discloses prefetching content of web page referenced by the URL prior to receiving a user interaction of a user with the URL, and allowing user’s visibility to a content insight to a user prior to clicking a URL link to fetch the content (Abstract and paragraph [0022]). This teachings of Li imply editing text generated for a first said data insight type based on text generated for a second said data insight type as part of the caption.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shridhar and Dang, to include editing text generated for a first said data insight type based on text generated for a second said data insight type as part of the caption, as taught by Li for the purpose of allowing user to see additional content of the insight that may be of interest to the user.

As to dependent claim 9, Shridhar, however, do not disclose wherein the forming of the caption includes generating a link included as part of the caption, the link generated based on at least a portion of the text and is user selectable to navigate to a network address.  
	Li discloses providing reading insight and notification on a URL with unfamiliar content for a user including a processor parses a web page to identify a URL, wherein the URL references a subsequent web page (Abstract).  Li further discloses prefetching content of web page referenced by the URL prior to receiving a user interaction of a user with the URL, and allowing user’s visibility to a content insight to a user prior to clicking a URL link to fetch the content (Abstract and paragraph [0022]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shridhar and Dang, to include generating a link included as part of the caption, the link generated based on at least a portion of the text and is user selectable to navigate to a network address, as taught by Li for the purpose of allowing user to see additional content of the insight that may be of interest to the user.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shridhar et al. (Shridhar) and Sanossian as discussed in claims 13-15, and further in view of Li, US Patent Application Publication No. US 2021/0248203A1.

As to dependent claim 16, Shridhar, however, does not disclose wherein the caption formation module further comprises a readability module to edit the text generated for a first said data insight based on text generated for a second said data insight.
	In the same field of endeavor, Li discloses providing reading insight and notification on a URL with unfamiliar content for a user including a processor parses a web page to identify a URL, wherein the URL references a subsequent web page (Abstract).  Li further discloses prefetching content of web page referenced by the URL prior to receiving a user interaction of a user with the URL, and allowing user’s visibility to a content insight to a user prior to clicking a URL link to fetch the content (Abstract and paragraph [0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shridhar to include edit the text generated for a first said data insight based on text generated for a second said data insight, as taught by Li for the purpose of allowing user to see additional content of the insight that may be of interest to the user.

As to dependent claim 17, Shridhar does not disclose but Li discloses wherein the caption formation module further comprises a readability module to edit the text for safety (Li, Abstract and paragraph [0022]).

As to dependent claim 18, Shridhar, however, does not disclose wherein the caption formation module further comprises: a link generation module configured to generate a link as part of the caption, the link generated based on at least a portion of the text; and a translation module configured to translate the text.
	In the same field of endeavor, Li discloses providing reading insight and notification on a URL with unfamiliar content for a user including a processor parses a web page to identify a URL, wherein the URL references a subsequent web page (Abstract).  Li further discloses prefetching content of web page referenced by the URL prior to receiving a user interaction of a user with the URL, and allowing user’s visibility to a content insight to a user prior to clicking a URL link to fetch the content (Abstract and paragraph [0022]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shridhar and Dang, to include generating a link included as part of the caption, the link generated based on at least a portion of the text, as taught by Li for the purpose of allowing user to see additional content of the insight that may be of interest to the user.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shridhar et al. (Shridhar), US Patent Application Publication No. US 2014/0156639 A1and further in view of Li, US Patent Application Publication No. US 2021/0248203A1.

As to independent claim 19, Shridhar discloses a system comprising: 
means for generating, automatically and without user intervention, a caption that textually describes a dataset having a plurality of data entries (paragraph [0009]: obtaining insights from statistical analysis of a dataset, wherein a Data Inference Engine (DIE) provides statistically valid measure/dissension combinations of the dataset to an analysis tool (without user intervention); Figure 10 shows a dataset, which includes a plurality of data entries as data subsets; paragraph [0051]: DYK GEN (did you know analysis tool master procedure) generates statistical insights based upon measures and dimension obtained from the dataset), the generating means including: 
		means for receiving a dataset having a plurality of data entries (paragraph [0070]: obtaining input data from the user’s dataset, wherein the dataset includes columns);
	means for generating text based on a plurality of data insights from the plurality of data entries of the dataset (paragraph [0009]: obtaining insights from statistical analysis of a dataset, wherein a Data Inference Engine (DIE) provides statistically valid measure/dissension combinations of the dataset to an analysis tool (without user intervention); Figure 10 shows a dataset, which includes a plurality of data entries as data subsets; paragraph [0051]: DYK GEN (did you know analysis tool master procedure) generates statistical insights based upon measures and dimension obtained from the dataset; paragraphs [0125]-[0128]: the master procedure picks up only those insights having the columns present in the search control table for that particular user, the procedure collects all the insights into one table type; forming the caption based at least in part on the text (paragraphs [0128]-[0135]: insights may be filtered based on their rankings/importance/scores to form only insights with high scores (the caption));
	means for ordering the text based on a ranking  (paragraph [0128]: score of insights is calculated; paragraph [0130]: ranking insights according to their importance/scores; paragraph [0134]: score is generated for all the insights and the insights are sorted on the descending order of the score); 
	Shridhar, however, does not disclose means for editing the ordered text for readability such that text generated for a first said data insight is edited based on text generated for a second said data insight.
	In the same field of endeavor, Li discloses providing reading insight and notification on a URL with unfamiliar content for a user including a processor parses a web page to identify a URL, wherein the URL references a subsequent web page (Abstract).  Li further discloses prefetching content of web page referenced by the URL prior to receiving a user interaction of a user with the URL, and allowing user’s visibility to a content insight to a user prior to clicking a URL link to fetch the content (Abstract and paragraph [0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shridhar to include edit the text generated for a first said data insight based on text generated for a second said data insight, as taught by Li for the purpose of allowing user to see additional content of the insight that may be of interest to the user.

As to dependent claim 20, Shridhar does not disclose but Li disclose means for adjusting language complexity of the text as part of the caption; means for checking safety of the text as part of the caption; means for translating the text as part of the caption; or means for generating a link, to a network address, included as part of the caption, the link generated based on at least a portion of the text (Li, Abstract and paragraph [0022]).

Response to Arguments
In the Remarks, Applicant argues in substance that:
The prior art does not disclose "means for editing the ordered text for readability such that text generated for a first said data insight is edited based on text generated for a second said data insight" (claim 19). 
Examiner disagrees because paragraph [0059] of Specification, which states that a readability module examines consecutive items of text and then edit the text to link the consecutive items of text together. Examiner points out the abstract and paragraph [0022] of Li reference would teach this limitation. Li reference discloses parsing a web page to identify a URL (first insight), wherein the URL references a subsequent web page. Li further discloses prefetching content of the webpage referenced by the URL, and web content notification module may allow user's visibility to a content insight to the user prior to clicking the URL link to fetch the content (paragraph [0022]). Li further discloses web content notification module may summarize the prefetched content with keywords. 
Applicant’s arguments and amendments filed on 08/26/2022 have been fully considered but they are not deemed fully persuasive.  Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot in view of the new ground(s) of rejection as explained here below, necessitated by Applicant’s substantial amendment (i.e., editing the text for readability based on a relationship between the data insights (claim 1) and a complexity adjustment module configured to adjust language complexity of the text as part of the caption) to the claims which significantly affected the scope thereof.  Please see the rejection above with additional prior art Sanossian.

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CHAU T NGUYEN/Primary Examiner, Art Unit 2177